Citation Nr: 1216398	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  04-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease, cervical spine, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for tinea cruris involving the groin and left thigh, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.

4.  Entitlement to a compensable initial rating for hemorrhoids.

5.  Entitlement to service connection for arthritis of multiple joints, including as secondary to the Veteran's service-connected disabilities.

6.  Entitlement to service connection for sinusitis with allergic rhinitis.

7.  Entitlement to service connection for athlete's foot.

8.  Entitlement to service connection for major depressive disorder, to include as secondary to the Veteran's service-connected disabilities.

9.  Entitlement to service connection for prostate cancer, status post radical retropubic prostatectomy.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to September 1992.  The issues under appeal come before the Board of Veterans' Appeals (Board) from December 1997, January 1999, June 2000, March 2003, and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Montgomery, Alabama.  The Montgomery, Alabama, RO is the current Agency of Original Jurisdiction (AOJ). 

In December 2003, the Veteran testified at a Travel Board hearing, the transcript of which is of record.  Following his testimony, the Veteran's Law Judge that conducted the hearing left the Board.  Because a Veteran is entitled to have the Board Member that conducts the hearing take part in the decision on the issues, he was afforded the opportunity for a new hearing.  In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is also associated with the claims folder. 

In August 2004, the Board reopened the previously denied issues of whether service connection is warranted for sinusitis and for athlete's foot and remanded those issues for additional evidentiary development.  Thus, the RO's characterization of these issues in the most recent Supplemental Statement of the Case as whether new and material evidence was received to reopen the these issues, as well as the Board's similar characterization at the time of the most recent hearing, was in error in that new and material evidence is no longer required as the issues were already reopened by the Board.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the delay, additional remand is required with regard to the Veteran's appeal for the reasons discussed, below.

Cervical Spine

The Veteran is seeking an increased rating for his service-connected cervical spine disability.  In August 2004, the Board remanded this issue for additional development.  In particular, the Board noted that the current 30 percent rating has been assigned under Diagnostic Codes (DC) 5010 and 8510 of the rating schedule, which apply to traumatic arthritis and to paralysis of the upper radicular nerve group, respectively. 

Under Code 5003, traumatic arthritis is rated as degenerative arthritis on the basis of limitation of motion of the affected joint, in this case the cervical spine.  See 
38 C.F.R. § 4.71a, DC 5003, 5010 (2011).  Nerve damage resulting from degenerative joint disease is rated according to the degree of incomplete or complete paralysis of the affected nerve.  38 C.F.R. § 4.124(a), DC 8510 (2011). 

As discussed in the prior remand, in considering the claim for increase, the RO must consider the question of whether the Veteran is entitled to separate evaluations for limitation of motion and nerve damage. The assignment of multiple separate ratings for the same service-connected disability is permissible where the ratings are not "duplicative of or overlapping with" the symptomatology of other conditions. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  If duplication and overlapping are avoided, separate ratings do not contravene a VA regulation that prohibits the pyramiding of ratings for service-connected disabilities.  38 C.F.R. § 4.25 (2011). 

Because of these requirements for a rating such as that for the Veteran's cervical spine, the Board in August 2004 determined that comprehensive orthopedic and neurological examinations were needed to assess the degree of orthopedic and neurological deficit resulting from the Veteran's degenerative joint disease. 

In the remand, the Board also made clear that the rating based on limitation of motion must be reviewed in light of the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), wherein it was held that when a veteran alleges functional loss due to pain, the provisions of two VA regulations, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Under 38 C.F.R. § 4.40 (2011), a disability of the musculoskeletal system includes functional loss due to pain, supported by adequate pathology and evidenced by visible behavior on motion. "Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  Under 38 C.F.R. § 4.45 (2011), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  In light of DeLuca, specificity of findings with regard to functional loss due to pain is required.  Examinations upon which rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flareups."  "It is essential that the examination...adequately portray the...functional loss."  DeLuca, at 206.  When the veteran claims functional loss due to pain, "[t]he medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  Id. 

Following the Board's remand, the Veteran was afforded VA examination in July 2007.  The examiner relied upon October 2006 X-ray to confirm mild to moderate degenerative disc changes and spondylosis with marginal spurs and calcified anterior intervertebral discs.  The examiner then noted, "problem associated with this diagnosis: neuro."  During the spine examination, the Veteran reported moderate, constant, daily pain that radiates into both arms to the hands, more so in the left arm.  Cervical flexion was measured as 0 to 30 degrees, with pain beginning at 20 degrees.  The examiner indicated that there is no ankylosis in the Veteran's cervical spine.  While the VA examiner did mention that the Veteran had radiating pain from his neck into his arms, and that his problem was "neuro," there was no specific neurologic examination of the Veteran, as was required by the 2004 remand.  This examination is essential to a fair determination of the appropriate rating for the Veteran's service-connected cervical spine disability.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Also, with regard to the Veteran's cervical spine claim, at the time of his June 2011 Travel Board hearing, he reported that his cervical spine disability has worsened since the 2007 VA examination.  In particular, the Veteran reported that he has muscle spasms and numbness in his arms and hands.  See hearing transcript at page 47.  For this reason also, the Board does not feel that an accurate picture of the current severity of the Veteran's cervical spine disability is presented in the record.  A remand is, therefore, required so that the Veteran may be afforded a new VA cervical spine examination as to both the orthopedic findings and neurological findings associated with his disability.

Skin - Tinea Cruris and Athlete's Foot

The Veteran is service-connected, at a 10 percent disability rating, for tinea cruris, groin and left leg (thigh).  He was originally granted service connection for this disability by way of a December 1994 rating decision.  A 10 percent rating was assigned at that time.  He filed this claim for an increase in May 2002, and VA, by way of the March 2003 rating decision under appeal, denied a rating in excess of 10 percent.  The Veteran has since perfected an appeal as to his increased rating claim.

As to the Veteran's athlete's foot claim, he was originally denied service connection for this condition in June 1992.  In August 2004, the Board found that new and material evidence had been received to reopen this service connection claim, and remanded the issue for additional development.

While these are two separately appealed issues, the Board recognizes that in August 2004 a VA dermatological examination was ordered in order to determine the current nature of both skin disabilities and, as to the non-service-connected athlete's foot, determine its etiology.  The VA examiner was instructed to describe each skin disorder currently present in detail and to assign appropriate diagnoses.  The examiner was also instructed to describe the manifestations of tinea pedis and tinea cruris, indicate whether the tinea pedis is chronic, and opine as to whether it is at least as likely as not that any chronic tinea pedis is proximately due to, the result of, or aggravated by the already service-connected tinea cruris.  Thus, the skin examination was ordered to assess the current severity of the service-connected tinea cruris, and to assess the nature and etiology of any tinea pedis (athlete's foot).

In July 2007, the Veteran was afforded a VA examination of his skin.  At the time of examination, the Veteran had symptoms such as itching of the scrotom with lesions.  The Veteran reported persistent problem with tinea pedis, and tinea on his feet, lower legs, and calves, but that on the day of the examination he had no rash on his legs or calves.  The examiner noted the Veteran's circular plaque like patches that were scaling on the scrotom, as well as flaking skin on the dorsal surface of the feet, but no lesions.  The examiner noted the diagnosis as "chronic tinea cruris, historical," and tinea pedis, historical (C-file)."  The examiner did note that the tinea pedis is chronic, but there was no discussion as to whether the Veteran's tinea pedis is at least as likely as not due to or aggravated by the confirmed chronic tinea cruris.  In fact, in the July 2007 examination report, the VA examiner misstated the status of the Veteran's service-connected disabilities, in that it was reported that the Veteran is service connected for tinea pedis.  The examination report concluded with the following statement:  The Veteran's chronic tinea pedis is at least as likely as not aggravated by his service connected tinea pedis.  It is unclear as to whether the examiner misstated the service connected condition, or misunderstood the question asked.  What is known is that the July 2007 VA examiner did not address the question posed by the Board in its August 2004 remand.  Again, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For this reason, a remand is required for both the tinea cruris increased rating claim, as well as the athlete's foot service connection claim.

Also, at his June 2011 Travel Board hearing, the Veteran reported having a skin condition on his groin, thigh, feet, legs, elbows, and hands.  See hearing transcript at page 42.  He reported this as being a continuous rash requiring steroid treatment three times per year, lasting two months each time.  Id. at pages 43-45.  This hearing testimony suggests an overall worsening of the Veteran's skin condition, which also warrants a remand for new examination, since nearly five years has passed since the July 2007 VA examination.  During this examination, a qualified VA examiner is asked to examine the Veteran's skin condition as a whole and determine what portion of the Veteran's skin condition is related to or part of the same disease process as the already service-connected tinea cruris.  For the skin conditions deemed unrelated, if any, the examiner should render an opinion as to their etiology.



Bilateral Hearing Loss

The Veteran was originally denied service connection for bilateral hearing loss by way of a July 1993 rating decision.  In November 1996, he filed a claim to reopen this service connection issue, which was denied by way of a December 1997 rating decision.  The Veteran perfected an appeal as to that issue and during the course of the appeal, service connection was initially granted by way of the June 2000 rating decision.  The Veteran perfected an appeal as to the noncompensable rating assigned.  Thus, the Board has reviewed the claims folder for evidence that would warrant a compensable rating for hearing loss since his November 1996 claim.  The Veteran's disability is assigned under Diagnostic Code (DC) 6100. 

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule provides a table (Table VI) for the purpose of determining a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2011).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Impaired hearing is rated by measuring and averaging the volume at which a person can hear pure tones at several frequencies, called the pure tone threshold, and the person's ability to recognize a percentage of a specified list of words spoken in a prescribed way, called speech discrimination.  

Here, the evidence available for review as to the audiological findings related to the Veteran's hearing loss throughout the course of this longstanding appeal includes January 2000 and July 2007 VA examination reports.  Nearly five years has passed since the most recent VA audiological examination.  And, at his June 2011 Travel Board hearing, the Veteran testified that his hearing has worsened in the last year.  Thus, new VA examination is needed.  Also, C&P hearing examination worksheets were revised since the Veteran's 2007 examination to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Because the July 2007 VA examiner did not comment on the specific functional effects of the Veteran's hearing loss disability, and because the most recent VA examination was nearly five years ago, with a current indication of worsening, the Board finds that an additional examination and opinion addressing the current severity of the Veteran's bilateral hearing loss, as well as addressing the impact of the Veteran's hearing loss on his daily functioning, is necessary.  

Hemorrhoids

The Veteran filed a claim for service connection for hemorrhoids in December 2002.  His claim was granted by way of the March 2003 rating decision, and a noncompensable rating was assigned.  The Veteran has perfected an appeal as to the rating assigned.

A review of the evidence of record reveals that internal hemorrhoids were discovered as the cause for the Veteran's rectal bleeding by the October 2002 colonoscopy.  Because hemorrhoids were noted in service, service connection was awarded for the condition.  In April 2006, following the Veteran's appeal as to the noncompensable rating, he was afforded a VA examination for the condition.  He reported at that time that he used over the counter medication for his hemorrhoids, but that there were no bleeding or thrombosed hemorrhoids at that time.  Physical examination reveals no hemorrhoids on external or on internal examination.  The VA examiner, therefore, diagnosed hemorrhoids, controlled without present flare up.  The Veteran has continued his appeal.

At his June 2011 Travel Board hearing, the Veteran reported that he does now have bleeding and that recently he was noted as being anemic.  He also reported a burning sensation associated with his internal hemorrhoids.  See hearing transcript at pages 34-37.

There is no other evidence of record to show the severity of the Veteran's service-connected hemorrhoids.  The only VA examination in the file is the April 2006 examination, which was six years ago.  This is clearly too remote to show the Board the present severity of the service-connected condition, especially considering the hearing testimony suggesting that the disability has increased in severity.  In light of the potential worsening of the Veteran's service-connected disability and given that he was not afforded a VA examination in the past six years, the Board has no discretion and must remand this claim to afford the Veteran a contemporaneous VA examination to determine the nature, extent and severity of his service-connected hemorrhoids. 

Arthritis - Multiple Joints

The Veteran initially filed a claim for service connection for back, leg and right shoulder disabilities, which he claims are potentially connected with his service-connected cervical spine disability.  In August 2004, the Board determined that a physical examination of the Veteran is required prior to adjudication of these claims.  Although it is neither shown nor claimed that arthritis was manifest during service, the Veteran's appeal is based in part on an allegation that he has arthritis in a number of joints secondary to his various service-connected disabilities, which include degenerative joint disease of the cervical spine.  For proper consideration of the claim as to this issue, it must be determined which of his joints are currently affected by arthritis, and for each such joint, a medical opinion must be obtained as to whether such arthritis is proximately due to, the result of, or aggravated by disability for which service connection has already been granted.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The claims were combined and recharacterized as a claim for arthritis for multiple joints, and remanded for orthopedic examination.  

A review of the post-remand records fails to show that the orthopedic examination took place as requested.  A VA spine examination was completed in July 2007, which discussed the cervical spine, as noted above, with additional discussion of the lumbar spine.  This examination report is without mention of whether any lumbar spine arthritis, or arthritis of any other joint, is present and shown by X-ray evidence, and if so, whether any such arthritis is proximately due to the Veteran's service-connected cervical spine disability.  Again, because the Board's 2004 remand directive has not occurred, the Board now has no choice but to again remand this claim for examination and opinion in accordance with the August 2004 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Sinusitis with Allergic Rhinitis

The Veteran is seeking to establish service connection for sinusitis with allergic rhinitis.  This claim has been denied in the past on the basis that it is a condition that preexisted service and was not worsened beyond its natural progression during service. 

A Veteran is presumed to be in sound condition when he is accepted into service, with the exception of disorders noted at the time of entry.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).

In this case, a review of the Veteran's service treatment records reveals that he was an ROTC student prior to entering active service.  At the time of his February 1973 physical examination to determine his eligibility for ROTC scholarship, the Veteran was reported as having mild sinusitis.  At a periodic ROTC physical in June 1975, the Veteran's sinus issues were not mentioned.  But, at the March 1977 examination, he was again noted as having sinusitis, this time noted as intermittent and controlled with antihistamines.  The Veteran's period of active service started shortly thereafter, in July 1977.  Thus, the question in this case becomes whether the Veteran's sinusitis, which preexisted his period of active service, may be considered to have been aggravated during service by a showing that it increased in severity other than due to the natural progress of the disease.

The clinical notes throughout the Veteran's service treatment records show ongoing problems with sinusitis, upper respiratory congestion, and possible allergies.  He was treated in October 1977 for stuffiness, then in October 1979 for an upper respiratory infection.  August 1981 notes show congestion and red, itchy eyes.  And he was tested for an allergy component due to dust sensitivity in September 1981.  Another upper respiratory infection was noted in April 1982 and again in May 1983.  Chest congestion was reported again in March 1985 and January 1986, with bronchitis reported by December 1986.  In December 1988, the Veteran was again treated for an upper respiratory infection, as well as in February 1990.  Sinusitis was again noted in September 1990, along with general sinus problems being reported in September 1991.  Thus, throughout the Veteran's service he sought treatment for exacerbations of his sinus condition.  The record also shows that he was again seeking treatment at an outpatient clinic for sinusitis within one year of his September 1992 discharge from active service.  See June 1993 outpatient treatment note.  At the time of his June 2011 Travel Board hearing, the Veteran confirmed that these sinus symptoms, to include headaches, sinus infection, swelling, and runny nose, have continued ever since his discharge from service.  See hearing transcript at page 22.

Thus, the record establishes that the Veteran's sinusitis was treated many times during service, and ever since.  However, because the condition is noted to have existed prior to his entry into active service, the question remains whether this continuous treatment is due to the natural course of sinusitis, or if the many times the symptoms were treated in service is indicative of a worsening of the preexisting condition due to service.  A medical examination is needed to answer this question.  A review of the claims folder reveals that the Veteran has never been afforded a VA examination with opinion as to his sinusitis claim.  Because one is needed in order to decide the claim, a remand of this issue is necessary.  See 38 C.F.R. § 3.159(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


Major Depressive Disorder

The Veteran's claim for service connection for a depressive disorder also includes a claim of secondary service connection. The Veteran testified at his December 2003 hearing that he experienced symptoms of depression in service, but did not report the symptoms to medical personnel in service or at any later time until after his prostate cancer was diagnosed in 1998.  This fact is confirmed by a review of the service treatment records, which include no mental health treatment reports and no mention of symptoms of depression.  At the time of his June 2011 Travel Board hearing, the Veteran again confirmed that he did not seek treatment in service for depression, and that his depression is secondary to his service-connected disabilities.  See hearing transcript at pages 31-32. 

The prostate cancer appears to be the main disability to which he attributes increased symptoms of depression, but his statement that he was also told that depression is related to other disabilities must be fully evaluated.  This was noted in the 2004 Board remand and a medical examination was deemed required to determine the extent to which the Veteran has a current depressive disorder related to physical disabilities and, if so, to identify the disability or disabilities which caused it.  

In July 2007, the Veteran was afforded a VA mental disorders examination.  The VA examiner confirmed that the Veteran started to suffer from depression in 1999, after his cancer diagnosis and during his divorce.  At the time of examination, he reported ongoing counseling, two times per month, for depression at the Tuskegee VA Medical Center.  As to physical disability, the Veteran reported chronic pain due to joint disease, foot problems, sinus problems, and gastric problems.  He also reported difficulty sleeping.  Mental health testing administered by the VA examiner did indicate severe depression.  The examiner confirmed the Axis I diagnosis as Major Depression.  As to the cause of depression, the examiner stated that "depression which occurred because of the medical problems and because of his divorce and subsequent isolation may have played a role in his ability to return to work.  Possible personality problems are more likely a greater source of his emotional problems as he has difficulty relating to others and this makes him more isolated." 

The July 2007 VA examiner's opinion fails to identify which "medical problems" brought on the Veteran's depression, and failed to assess whether these disabilities are as likely as not the cause of the depression, without regard to the Veteran's divorce or any personality disorder.  The issue must be remanded in order to obtain an adequate nexus opinion in order to fully meet VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA has undertaken to provide an examination or obtain an opinion, the examination and opinion obtained must be adequate for rating purposes).  

Prostate Cancer

As was discussed in the 2004 Board remand, the medical evidence of record shows that the Veteran was hospitalized for prostate cancer in February 1999, but the record contains VA medical records showing that elevated prostate specific antigen readings considered to be suggestive of prostate cancer were recorded at earlier dates.  In particular, the record contains a June 1998 outpatient treatment record entry showing that a prostate specific antigen reading of 8.0 was recorded in June 1998 and that a reading of 5.8 was reported in either November 1992 or November 1997. 

The clinical entry that supplied this information is handwritten and the date is not fully legible.  The inscription can be read as either November 1992 or November 1997.  If the 1992 date is correct, this would be within the one year presumptive period following discharge from service during which service incurrence of carcinoma may be presumed.  38 C.F.R. §§ 3.307, 3.309 (2011).  This is not to say that an abnormal prostate specific antigen reading in 1992 would necessarily support the granting of service connection; that is a medical question that must be resolved by appropriate medical personnel.  However, before a medical opinion is requested, an attempt should be made to locate any documentation relating to any prostate specific antigen test results that may have been obtained in 1992.  If no such records are found, the Board believes that reasonable doubt must be resolved in favor of the Veteran, and that 1992 rather than 1997 must be accepted as the correct date of the abnormal test finding.  A VA examination and medical opinion were therefore ordered by way of the 2004 Board remand in order to interpret the significance of such a finding.

The July 2007 VA examination, however, does not address the question asked.  In particular, the examiner stated that on February 8, 1999, the Veteran had an ultrasound biopsy of the prostate, which showed a Gleason score of 5/10 for prostate cancer on the right side of the gland and benign on the left side of the gland.  The examiner went on to say that "it is therefore my opinion that the Veteran's prostate specific antigen finding of 5.8 in May 1998 indicates that the Veteran's prostate cancer was a result of the finding in May 1998."  The examiner made no mention of the November 1992 (1997) finding, which is what was required by the remand.  Because this medical determination is essential to deciding the Veteran's claim as to prostate cancer, this matter must also be remanded for a corrective VA opinion.  Again, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Updated Records

On remand, relevant ongoing medical records should also be obtained, to include any outstanding VA treatment records, including updated records from the Tuskegee VA Medical Center. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

TDIU

Finally, the Veteran has pending a perfected claim for entitlement to a TDIU, which was denied by way of the August 2008 rating decision.  The Veteran perfected an appeal as to this issue.  At present, however, the claim for a TDIU is inextricably intertwined with the other claims currently on appeal, which are being remanded, because the final outcome of those claims could materially affect the result of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the TDIU claim must be readjudicated after the RO/AMC readjudicates the remaining issues on appeal following the completion of the development requested on remand, to include consideration of extraschedular entitlement if necessary.  See 38 C.F.R. § 4.16(b) (2011).

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant ongoing VA treatment records from the Tuskegee VA Medical Center.

2.  Schedule the Veteran for VA orthopedic and neurological examinations to assess the current severity of the orthopedic and neurological findings associated with his service-connected cervical spine disability, as well as to discuss any arthritis in other multiple joints that was caused by or is aggravated by the cervical spine disability.  

As to orthopedic findings, the appropriate examiner should ascertain the current nature and extent of orthopedic disability associated with degenerative joint disease of the cervical spine, as well as the extent to which the Veteran has arthritis of any joint or joints as the result of his service-connected cervical spine disability.  The examiner should conduct all necessary X-ray or other appropriate diagnostic testing.  

With regard to the cervical spine, the examiner should state whether there exists any ankylosis.  The examiner should indicate whether the service-connected degenerative joint disease results in weakened movement, excess fatigability, and incoordination, and if so, to what extent.  

The examiner should also identify each joint (including the low back, right shoulder, both legs, and any other locations cited by the Veteran) in which the presence of arthritis is demonstrated by X-ray findings.  For each joint in which the presence of arthritis is demonstrated by X-ray findings, the examiner should express an opinion as to whether it is at least as likely as not that such arthritis is proximately due to, the result of, or aggravated by service-connected degenerative joint disease of the cervical spine. 

As to neurological findings, the examiner is asked to ascertain the nature and extent of any neuropathy associated with the degenerative joint disease of the cervical spine.  If neurological deficit is found, the examiner should identify the affected nerve(s) and characterize the degree of impairment.  Motor and sensory deficits should be separately described. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.  All necessary tests and studies should be performed.

3.  Afford the Veteran a new VA skin examination.  The claims folder, including a copy of this remand, must be made available to and reviewed by the VA examiner.  The examiner, based upon a review of the record and examination of the Veteran, should assess the current nature of all skin conditions present, and determine the etiology of any skin condition other than tinea cruris of the groin and left thigh.  As to tinea cruris of the groin and left thigh, the examiner should discuss in detail its current severity.  Any necessary tests and/or special studies must be conducted.  It is requested that the examiner address the following: 

Each skin disorder currently present, anywhere on the Veteran's body, should be described in full and a diagnosis should be assigned for each.  If the skin disorder present over various parts of the Veteran's body represent a single disease process, rather than separate and distinct skin disorders, the examiner should so state.

If several independent diagnoses are made, the examiner should express an opinion as to whether it is at least as likely as not that any of the individual skin disorders, including chronic tinea pedis, are proximately due to, the result of, or aggravated by service-connected tinea cruris. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Afford the Veteran a new VA audiological examination.  The claims folder and a copy of this remand must be made available to the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and included in the examination report. 

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

5.  Afford the Veteran a VA examination to determine the current severity of his service-connected hemorrhoids.  The examiner should review the Veteran's history and claims folder, and physically examine the Veteran.  Any necessary testing should be completed, the results of which should be associated with the claims folder.  The examiner is asked to report on whether the Veteran's service connected condition is manifested by either large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrence; or whether there is evidence of persistent bleeding with secondary anemia, or fissures.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

6.  Schedule the Veteran for a VA examination to determine the current nature of any sinusitis and/or allergic rhinitis disability(ies).  The claims folder must be reviewed in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all current disabilities identified.  In addition, the examiner should provide opinions as to whether the Veteran more likely, less likely, or at least as likely as not (50 percent probability) has current sinusitis (and/or allergic rhinitis) that existed prior to service and worsened, beyond the natural course of the disease, during or as a result of the Veteran's service.  

The examiner is asked to comment on the significance of the notation of "mild" sinusitis in the pre-service report, followed by the many instances of treatment for sinusitis, upper respiratory infection, bronchitis, and the like, during service.  The examiner should opine as to whether these many instances of in-service treatment are indicative of a worsening of the condition beyond the natural course of the disease.  The medical basis for the conclusions reached should be provided.  If the physician cannot provide an opinion without resorting to speculation, the physician must explain the reason such an opinion cannot be formulated.

7.  Obtain an addendum to the July 2007 VA mental disorders examination report to address the following question:  Is it as likely as not that the Veteran's major depression initially manifested due to physical disability, without regard to the Veteran's divorce or any potential personality disorder?  If so, identify the physical disability(ies) in particular that caused the Veteran's major depression.

Only if another examination is necessary in order to answer this question should the Veteran be scheduled for new examination.

The medical basis for the conclusions reached should be provided.  If the physician cannot provide an opinion without resorting to speculation, the physician must explain the reason such an opinion cannot be formulated.

8.  Obtain an addendum to the July 2007 VA examination report discussing the etiology of the Veteran's prostate cancer.  If possible, have the same VA examiner write the addendum that wrote the July 2007 report.  

The claims file and a copy of this remand must be made available to and reviewed by the examiner and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the writing of the addendum report.  If further examination is necessary, one may be scheduled.  It is requested that the examiner address the following: 

(a) The examiner should review the Veteran's complete claims file regarding the initial symptomatology and diagnosis of prostate cancer. 

(b) The examiner should express an opinion as to whether it is at least as likely as not that a prostate specific antigen test finding of 5.8 in May 1992 establishes that prostate cancer was present at the time. 

(c) The examiner must be requested to express an opinion as to whether it is at least as likely as not that prostate cancer is due to service on any basis. 

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

9.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


